DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claim 5 (in the 3rd line) is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With regard to claim 5 (in the last line), the limitation “size of other part of the gap” is unclear.  Should the term “other” be replaced with “another”?  Correction and clarification are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-132685 A, of which a complete copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated December 22, 2021.
Regarding independent claim 1, JP ‘685 disclose a casting mold (abstract; paragraphs [0014]-[0078] of translation; and Figures 1-7), in which the casting mold comprises the following structural features (refer to annotated Figure 5 of JP ‘685):
an upper mold (2);
a lower mold (1);
a horizontal mold (3); and
a core (4), in which the core (4) includes a main body part and a baseboard part that continues to the main body part, such that the lower mold (1) has an accommodation part that accommodates the baseboard part, wherein
the casting mold further comprises an urging member that urges the baseboard part toward an inner face of the accommodation part.


    PNG
    media_image1.png
    586
    663
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-132685 A.
Regarding claims 2 and 3, JP ‘685 discloses all features of independent claim 1, including an urging member that includes a pin member contacting the baseboard part.
JP ‘685 fails to teach a spring arranged on an opposite side of the pin member (of claim 2) and that the pin member has a semispherical external shape (of claim 3).
However, it would have been obvious to one of ordinary skill in the art to replace the piston-cylinder of JP ‘685 with a spring-pin member, since it would be merely a design choice since they are functionally equivalent in terms of including an urging member (piston drive means of JP ‘685 versus the spring of claim 2) and a drive rod (cylinder of JP ‘685 versus the pin member of claim 2).  Furthermore, the external shape of the pin would be merely based on design choice by one of ordinary skill in the art, depending on how an end of the pin member would be selected to hold the baseboard part.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the structure of the end of the pin member, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art (including the three references cited in PTO-892) fail to teach or suggest a casting mold that includes all structural features in the combination of claims 1 and 2, and further including the following structural features:
1) a first through-hole in a horizontal direction that accommodates part of the pin member formed in the upper mold; a plate member of the casting mold that has a second through-hole and that supports the lower mold from the horizontal direction, wherein the second through-hole continues to the first through-hole and accommodates the part of the pin member and the spring; and a cap member of the casting mold that seals an opening on a side opposite to a side of the second through-hole that continues to the first through-hole (of dependent claim 4); and
2) a protrusion part that is formed on at least one of the accommodation part and the baseboard part, the protrusion part forming one or more small clearance parts whose size of a clearance in a gap between the inner face of the accommodation part and an outer face of the baseboard part is smaller than a size of other part of the gap (of dependent claim 5, from which claim 6 further depends).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Amrine, Sugita et al., and Yamaguchi et al. references are also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        September 7, 2022